Citation Nr: 1436679	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a cholecystectomy.

2.  Entitlement to an initial evaluation higher than 50 percent for the service-connected post-traumatic stress disorder (PTSD) prior to October 3, 2012.

3.  Entitlement to total rating based on individual unemployability by reason of service-connected (TDIU) disability prior to October 3, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980 and from January 1982 to October 1996. 

This matter initially came before the Board of Veterans' Appeals (Board), on appeal from rating decisions by the RO.

In the June 2009 rating decision, the RO granted service connection for PTSD and assigned an evaluation of 50 percent, effective on February 13, 2009.

In an October 2012 rating decision, the RO increased the rating for the service-connected PTSD to 100 percent, effective on October 3, 2012.  

The Veteran also was assigned special monthly compensation at the housebound rate, effective on October 3, 2012.

As the Veteran has not expressed satisfaction with the "stage" where his PTSD is not rated at the highest possible benefit, the matter remains the subject of the appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board finds that a claim for a TDIU rating for the period prior to October 3, 2012 is reasonably raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU rating is properly considered as part of the claim for an increased rating for PTSD.  

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The issue of entitlement to a TDIU rating prior to October 3, 2012 is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The currently demonstrated residuals of a cholecystectomy is shown as likely as not to be due manifestations identified by the Veteran has having begun during his period of active service.  

2.  For the period of the appeal prior to October 3, 2012, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by a cholecystectomy is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for the assignment of an initial increased rating of 70 percent, but not higher for the service-connected PTSD for the period of the appeal prior to October 3, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130 including Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Since the Board is granting service connection for the Veteran's cholecystectomy, his claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In regards to the increase rating for PTSD, the record reflects that the originating agency provided the Veteran with the notice required by VCAA and under Dingess in notice letters.  The Veteran's claim was initially adjudicated, and he filed a timely appeal.  

Subsequently, the claim was most recently readjudicated in an October 2012 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 20 Vet. App. at 543; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with a decision on the merits as to the claim for increase.

Concerning VA's duty to assist, the Board notes that VA has obtained the Veteran's service personnel records, post-service VA treatment records, and his lay statements.  VA has made reasonable efforts to obtain all available records as well as all relevant records adequately identified by the Veteran. 

In addition, the Veteran was afforded VA psychiatric examinations in order to evaluate the severity of the service-connected PTSD. 

Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim.  

The Board notes that the findings in the examination reports and medical opinion reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury. 

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board notes that a majority of the Veteran's service treatment records from 1982 to 1986 or 1991 to 1995 are not available for review.  The United States Court of Appeals for Veterans Claims (Court) has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). 

When service treatment records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran claims that, during service, he experienced gallbladder problems that ultimately resulted in the need for a cholecystectomy. 

The service treatment records (STRs) include no specific complaints or finding referable to gallbladder disease.  Despite this, STRs and the claims file show the Veteran suffered from symptoms that indicate a gallbladder disease, such as bloating, gas, burping, upper abdominal pain, feeling of fullness or food not digesting, diarrhea, constipation, headaches over eyes, gastroesophangeal reflux disease (GERD), nausea, vomiting, and frequent use of laxatives.  

The Veteran submitted medical research from the internet and an email from Dr. R.H. of the University of Texas which was reviewed by the Board.

The Veteran was afforded a VA examination in September 2011 the reported a diagnosis of cholecystectomy.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further opined that the claimed condition was less likely than not proximately due to or the result of a service-connected disability.  The examiner noted that the Veteran had obvious gastrointestinal (GI) symptoms due to other service-connected GI conditions.  

The VA examiner stated there were no treatment records in service for gallbladder complaints or significant evidence of right upper quadrant pain that would be more specific gallbladder disease.  Moreover, the examiner asserted she found no specific symptomatology to gallbladder disease in STRs or at all until August 2003 in VA medical records.  

The VA examiner added that the Veteran's chronic abdominal pain and associated symptoms had persisted despite the performance of the cholecystectomy.  She added that, while the gallbladder had shown "signs of chronic inflammation," there was no way to know for certain how long it had been present.  It was noted that this could have range from months to years.  

In a statement submitted in November 2005, the Veteran reported having a history of gallbladder symptoms with his first encounter being back is 1992, just days prior to the starting of Desert Storm.  He asserted that he felt a real sharp pain between his shoulder blades and in the center-chest area and that the pain was so severe that he did not want to move because it hurt more and thought he might be having a heart attack.  He remembered experiencing this type of pain four times in 1992, but his wife noted that there had been more.  

The Veteran asserted that, over the years, the pain would come and go and that, during the period of 1992 to 1996, the symptoms were intermittent.  Then gradually from 2001 to 2004 or it became a weekly to a daily occurrence of severe pain until his gallbladder was removed.

The Veteran indicated that he suffered severe pain for years while seeking treatment at VA, but added that his gallbladder was not tested.  He was diagnosed with irritable bowel syndrome and placed on medicine until approximately a year later when the VA identified problem with his gallbladder and scheduled it for removal.  He asserts that the removal of his gallbladder relieved him of the severe pain in the center of his chest/shoulder blade area.  

Despite the fact that the rationale of the September 2011 opinion is against the Veteran's claim the Board finds that an award of service connection for cholecystectomy is still appropriate here.  

Here, while the September 2011 VA examiner did not opine that the Veteran's cholecystectomy was related to his military service, her opinion is speculative in nature and limited in probative value.  Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  To the extent that the examiner noted that the gallbladder showed signs of chronic inflammation, the opinion opined that the gallbladder disease could have been present for months or years.   

The VA examiner did not address the Veteran's lay assertions identifying the nature of the pain that he experienced beginning in service.  The Veteran's statements as to when his symptoms began are important and credible evidence linking the claimed gallbladder disease to service. 

The Veteran in this regard credibly reports having bloating, gas, burping, upper abdominal pain, a feeling of fullness due to undigested food, diarrhea, constipation, headaches, GERD, nausea, vomiting, and frequent use of laxatives during service and experiencing severe pain until the gallbladder was removed after service.

The Board finds the Veteran's assertions to be credible and of probative value in making its decision.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess the credibility and weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

On this record, the Board finds that the evidence to be in relative equipoise in showing as likely as not that the Veteran had the gallbladder symptoms during service and ultimately led to the removal of his gallbladder after his period of active duty.  

In resolving all reasonable doubt in the Veteran's favor,  service connection is warranted.


Increased Rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran seeks a rating in excess of 50 percent prior to October 3, 2012 for service-connected PTSD.  His disability for this time period is currently rated as 50 percent disabling under the general criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130 including Diagnostic Code 9411.

Under the criteria found at Diagnostic Code 9411, a 50 percent rating may be assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the service-connected psychiatric disability under these criteria, the Board is aware of the fact that psychiatric health care providers have their own system of ranking psychiatric disability.  

This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 

The GAF scale score assigned does not determine the disability rating VA assigns; however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM- IV. 

A GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.

A GAF score of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

After a careful review of the record, the Board finds that the service-connected PTSD is shown to have been productive of a disability picture that more closely resembled the criteria for the assignment of an initial evaluation of 70 percent for the initial period of the appeal.

The VA medical center (VAMC) treatment reports from April 2009 indicate that the Veteran was diagnosed with anxiety and depression disorder.  The Veteran has been undergoing pharmacotherapy and psychotherapy at the VAMC to address anxiety and depression.

The Veteran was afforded a VA examination in May 2009 and complained of having disturbing dreams, night sweats and anger problems.  The examiner stated that the Veteran had no social life and was unemployed.  The examiner noted that the Veteran had no history of suicide attempts or history of violence.  The Veteran asserted that he had suicidal thoughts and that, on occasion, he had thought about shooting himself.  The examiner indicated that the Veteran had frequent panic attacks, one or more a week, that lasted a few minutes.

The Veteran's was also afforded memory testing that showed normal remote memory; mildly impaired recent memory; and normal immediate memory.  

The examiner noted that the Veteran had amnesia regarding significant life events, avoided thoughts and feelings, had marked diminished interest or participation in activities, and had difficulty in concentrating.  The examiner noted that he was seen at the neurology department and that they determined that his problems with concentration and memory were not the result of organic deficits.  Instead, the Veteran's memory problems were attributed to psychological stress.  

The examiner noted that, at the examination, the Veteran was neatly groomed; had a cooperative attitude; and was oriented to person place, and time.  The examiner noted that his thought processes were preoccupied with one or two topics and that he understood the outcome of his behavior, slept from 4 to 8 hours a night and did not have hallucinations.  It was noted that the Veteran did not have obsessive/ritualistic behaviors.  

The examiner found that the Veteran's employment difficulties were due in significant part to his PTSD and resultant poor stress tolerance.  He also opined that the Veteran's PTSD affected family and social functioning and leisure functioning as well.  He noted that the Veteran was socially alienated and was lacking in affection around his family.  He note that the Veteran had no friends and identified no hobbies or other interests.

The examiner assigned a GAF score of 45.  As stated, a GAF score of 41-50 indicates serious symptoms or any serious impairment in social, occupational, or school functioning. 

Collectively, the medical evidence for this stage of the appeal tends to show that the service-connected disability picture was manifested predominantly by symptoms of anxiety, depression, suicidal ideation, irritability, feeling overwhelmed and stressed, low motivation, fatigue, impaired concentration and focus, and sleeping impairment. 

The Veteran reported experiencing some panic attacks, but at no point during the period were the panic symptoms described as being nearly continuous.  With respect to the occupational impairment, he was noted to have reported that his anxiety and depression affected his ability to work.  

Accordingly, on this record, an initial evaluation of 70 percent, but not higher is warranted for the period prior to October 3, 2012.  38 C.F.R. § 4.130 including Diagnostic Code 9411.


ORDER

Service connection for a cholecystectomy is granted.

An increased initial evaluation of 70 percent, but no more for the service-connected PTSD disability for the initial period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

To the extent that the Veteran is now assigned an increased initial schedular rating of 70 percent for his service-connected PTSD for the period of the appeal prior to October 3, 2012, the claim for increase for the service-connected PTSD is deemed to include the matter of entitlement to a TDIU rating for that earlier period.  

Even though the Veteran has been assigned a combined schedular rating of 100 percent for this period, the assignment of a TDIU rating due to the service-connected PTSD alone prior to October 3, 2012 would impact on his receipt of special monthly compensation at the housebound rate.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.

Thus, the issue of entitlement to a TDIU rating as to the service-connected PTSD must be developed for the purpose of appellate review.

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take all indicated action to send a letter to the Veteran and his representative explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the additional evidence needed to substantiate a claim for increase based on a TDIU rating for the service-connected PTSD.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran to support his claim.

2.  After completing all indicated development, the RO should adjudicate the Veteran's claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental SOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


